Citation Nr: 1625520	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-00 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for ischemic heart disease, as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2016.   


REMAND

The Veteran has been diagnosed with coronary artery disease.  He asserts that this disease is the result of exposure to herbicide agents while serving in the Republic of Vietnam.  The salient question in this matter is whether the Veteran had service on the landmass of Vietnam or within its inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Although the available service records do not reflect that the Veteran served in Vietnam, he asserts that he often flew in and out of Vietnam while stationed in Guam, and later while serving with Patrol Squadron 50; furthermore, he asserts direct exposure to herbicides while transporting barrels to Vietnam from his duty station in Guam.  According to the Veteran, the barrels leaked while on board the aircraft, resulting in direct exposure of each crewmember.    

There is no indication in the record that there has been an attempt to verify the Veteran's reports of alleged exposure to herbicides while traveling to the Republic of Vietnam, either in the course of his regular duties or as a result of a TDY (temporary duty) order.  There has also been no effort to verify the Veteran's report of direct exposure to herbicide agents while transporting herbicides to Vietnam from Guam.  

The Board notes that the Veteran earned a Meritorious Unit Commendation Ribbon for his service with Airborne Early Warning Squadron One (VW-1), based in Guam, from November 1966 to September 1967.  While this citation does not specifically indicate that the Veteran served in combat or that he set foot on the landmass of Vietnam, it does lend some credibility to the Veteran's assertion that he flew in and out of Vietnam during his service with Airborne Early Warning Squadron One.  As the Veteran has specifically alleged exposure to herbicides in Vietnam and aboard a military aircraft bound for Vietnam, an attempt must be made to verify the Veteran's claimed exposure through the U.S. Joint Services Records and Research Center (JSRRC).  

The Board observes that there are two different copies of the Veteran's DD-214 that are included with the record.  One of these copies shows no combat decorations, while the other shows that the Veteran received two Purple Hearts and a Silver Star "with V device."  It is unclear why there are two different copies of this document, nor is it clear whether the Veteran ever received the Purple Heart or the Silver Star.  On remand, the service department must be asked to verify whether the Veteran received these combat decorations, and, if so, to provide all available records concerning the reasons for the awards.  

Finally, the hearing transcript indicates that the Veteran has in his possession a letter from a fellow servicemember who asserts that he personally observed the Veteran in Chu Lai, Vietnam.  Regrettably, the statement has not been associated with the record.  The Veteran must be asked to provide another copy of this letter upon remand.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide a copy of the statement provided by a fellow servicemember, Mr. H., asserting that he personally observed the Veteran in Chu Lai.  

2.  Contact the Department of the Navy and request all records concerning the award of the Meritorious Unit Commendation to Airborne Early Warning Squadron One, from November 1966 to September 1967.  

The department must also be asked to verify the Veteran's receipt of two Purple Heart awards and a Silver Star.  If receipt of these awards can be corroborated, the service department is to submit all available records describing the reasons for the awards.  

3.  Contact the National Personnel Records Center (NPRC), JSRRC, and/or any other appropriate agencies, to obtain all records of the Veteran's assignments, whether permanent or temporary duty stations; all travel orders; pay stubs that reflect special pay status; ,travel vouchers; dislocation allowances; and all TDY orders.  It is specifically noted that the Veteran reports that he often flew in and out of Vietnam while stationed in Guam as part of the Airborne Early Warning Squadron One, from November 1966 to September 1967, and that he was present in Chu Lai, Vietnam, on a number of occasions during his service.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  

4.  Additionally, request that JSRRC, or any other official source, investigate and attempt to verify the Veteran's reports of alleged exposure to herbicides in the Republic of Vietnam and aboard aircraft flying from Guam to the Republic of Vietnam from November 1966 to September 1967.  JSRRC must also be asked to provide the histories of the Veteran's unit(s) from December 1965 to December 1969, and indicate whether it was regular practice for these units, or elements of the units, to travel to the Republic of Vietnam in the course of their duties.  If more detailed information is needed for this research, the Veteran should be given an opportunity to provide it.  

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

